IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-65,301-01


EX PARTE CARLOS COY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 908426 IN THE 351ST DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual
assault and sentenced to forty-five years' imprisonment. The First Court of Appeals affirmed his
conviction. Coy v. State, No. 01-02-00593-CR (Tex. App.-Houston [1st Dist.], delivered November
6, 2003, pet. ref'd).
	On July 26, 2006, we dismissed this application as noncompliant. Tex. R. App. P. 73.1. We
now withdraw that dismissal on our own motion and deny the application. Accordingly, relief is
denied.	 
Filed:  February 7, 2007
Do not publish